DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on November 25th, 2020 has been entered. Claims 3-4, 8 and 10-11 have been amended. Claims 2, 5, 9 and 12-20 have been canceled. New claims 21-33 have been added. Claims 1, 3-4, 6-8, 10-11 and 21-33 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 10, 21-22, 27-28 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 20140315511 A1) in view of Ballantyne et al. (US 2014/0269465 A1).

Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 1, an accessory wireless device, comprising: a radio, comprising one or more antennas an accessory wireless device, comprising: a radio, comprising one or more antennas configured for wireless communication; a cellular modem operably coupled to the radio (i.e. a non-cellular device 508 (accessory wireless device), for example, a device that may include cellular communication circuitry/a cellular radio/modem and be configured for cellular telecommunications via antenna), and a processor operably coupled to the cellular modem, wherein the cellular modem and the processor are configured to: establish peer-to-peer communication with a companion wireless device (i.e. and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem, and configured to establish P2P commnication, wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when a wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency alert from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508), wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508, while the cellular modem of the companion device 506 is not in communication with the cellular network 502), activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. when the cellular device 506 receives the first alert message, it wakes/activate the non-cellular device 508 to provide an indication of the first message to the non-cellular device 508, and the non-cellular device 508 connection with cellular network is activated too to retrieve the emergency alert via cellular network, wherein the user equipment 508 may include more radios or radio components which are shared between multiple wireless communication protocols, and more radios or radio components which are used exclusively by a single wireless 
Cha et al. also disclose the following features: regarding claim 6, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “peer-to-peer communication between non-cellular device 508 and cellular device 506 includes Wi-Fi, and Bluetooth”); regarding claim 7, wherein the peer-to-peer communication includes a wireless local area network (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “cellular device 506 and the non-cellular device 508 may establish peer-to-peer communication includes a WLAN”).
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 1, wherein the indication of the emergency wherein the indication of the emergency alert is received over the peer-to-peer communication while the cellular modem is not in communication with the wireless cellular network, activate, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 states the UE 110 connected to the cellular network and in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellelar network takes place by application processor 220 to select/switchover from WLAN 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and retrieve the emergency alert. The motivation of using these functions is that it is more cost effective and dynamic.
Ballantyne et al. also  disclose the following features: regarding claim 3, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the cellular modem being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0038-0043 & 0065-0069] summarized as “in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network”).
Regarding claim 8:
Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 8, an apparatus, the apparatus comprising: a processor configured to cause a first wireless device to: establish peer-to-peer communication with a companion wireless device, receive, over the peer-to-peer communication from the companion wireless the apparatus comprising: a processor configured to cause a first wireless device to: establish peer-to-peer communication with a companion wireless device (i.e. a non-cellular device 508 (accessory wireless device), for example, a device that may include cellular communication circuitry/a cellular radio/modem and be configured for cellular telecommunications via antenna, and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem), wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receive, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508, while the cellular modem of the companion device 506 is not in communication with the cellular network 502)”).
Cha et al. also disclose the following features: regarding claim 21, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “peer-to-peer communication between non-cellular device 508 and cellular device 506 includes Wi-Fi, and Bluetooth”); regarding claim 22, wherein the peer-to-peer communication includes a wireless local area network (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “cellular device 506 and the non-cellular device 508 may establish peer-to-peer communication includes a WLAN”).
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first  to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 8, wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043, 0065-0069 & 0075] summarized as “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activate, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieve the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 
Ballantyne et al. disclose the following features: regarding claim 10, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043 & 0075] summarized as “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellelar network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collectects the CMAS alerts on the cellular network via cellular transceiver 250”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and 
Regarding claim 27:
Cha et al. disclose a system and method of forwarding broadcast messages, received via cellular, by a wireless device with the following features: regarding claim 27, a method, comprising: at a first wireless device: establishing peer-to-peer communication with a companion wireless device; receiving, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information, wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0033-0043 & 0062-0080] summarized as “a method, comprising: at a first wireless device: establishing peer-to-peer communication with a companion wireless device (i.e. and a processor 302 (fig. 3) coupled to the radio 330 (cellular modem) and configured to establish P2P commnication, wherein the non-cellular device 508 establishes peer-to-peer communication with a cellular device (companion device) 506), receiving, over the peer-to-peer communication from the companion wireless device, an indication of an emergency alert when the wireless cellular network broadcasts emergency information (i.e. the cellular device 506 may receive a cellular broadcast message 512 from base station 502 via cellular broadcast, and the first message may be an emergency alert message, such as a message providing information relating to an imminent severe weather event such as a tornado, flash flood, tsunami, hurricane, blizzard, etc. and the accessary device 508 receives an indication 520 of the emergency alert from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508), wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network (i.e. indication 520 of the emergency alert is received by the accessary device 508 from the companion device 506 over peer-to-peer communication between accessary device 508 and the companion device 508, while the cellular modem of the companion device 506 is not in communication with the cellular network 502), activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (i.e. when the cellular device 506 receives the first alert message, it wakes/activate the non-cellular device 508 to provide an indication of the first message to the non-cellular device 508, and the non-cellular device 508 connection with cellular network is activated too to retrieve the emergency alert via cellular network, wherein the user equipment 508 may include more radios or radio components which are shared between multiple wireless communication protocols, and more radios or radio components which are used exclusively by a single wireless communication protocol, for example, the UE 508 might include a shared radio 
Cha et al. also disclose the following features: regarding claim 30, wherein the peer-to-peer communication includes Bluetooth (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “peer-to-peer communication between non-cellular device 508 and cellular device 506 includes Wi-Fi, and Bluetooth”); regarding claim 31, wherein the peer-to-peer communication includes a wireless local area network (Fig. 5, a flowchart/communication diagram illustrating aspects of a technique for distributing a cellular broadcast message from a cellular device to a non-cellular device, see teachings in [0062 & 0067] summarized as “cellular device 506 and the non-cellular device 508 may establish peer-to-peer communication includes a WLAN”).
Cha et al. is short of expressly teaching “wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network”.
Ballantyne et al. disclose a method and apparatus for alert message reception with the following features: regarding claim 27, wherein the indication of the emergency wherein the indication of the emergency alert is received over the peer-to-peer communication while a cellular modem of the first wireless device is not in communication with the wireless cellular network; activating, in response to the indication of the emergency alert, the cellular modem of the first wireless device to connect to the wireless cellular network; and retrieving the emergency alert over the wireless cellular network (i.e. system 100 (fig.1) including a user equipment (UE) 110, alert originators 122, 124, and 126, an alert aggregator 132, an alert gateway 134, an alert distribution network 140, a network controller 150, an access point 160, a Commercial Mobile Service Provider (CMSP) gateway 170, a CMSP cellular network infrastructure 180, and a network 190, such as the Internet, the a user equipment 200 (fig. 2), includes an application processor 220, a first transceiver 250, a second transceiver 290 coupled to the application processor 220, further, as illustrated in fig. 4, the UE 110 is having two states S1 and S2, wherein in S1 states the UE 110 connected to the cellular network and in S2 state it is connected to the WiFi, and while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellelar network takes place by application 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. by using the features as taught by Ballantyne et al. in order to provide a more effective and efficient system that is capable of activating, in response to the indication of the emergency alert, the cellular modem to connect to the wireless cellular network and retrieve the emergency alert. The motivation of using these functions is that it is more cost effective and dynamic.
Ballantyne et al. also  disclose the following features: regarding claim 28, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to a baseband layer of the first wireless device being turned off or temporarily disabled (Fig. 2, an example block diagram of user equipment according to a possible embodiment, see teachings in [0034-0035, 0038-0043 & 0075] summarized as “while on the WiFi the UE 110 receives CMAS alerts while the UE 110 is not in communication with the cellular network, and then with a switching operation of reselecting from the WiFi network to the cellelar network takes place by application processor 220 to select/switchover from WLAN transceiver 290 to cellular transceiver 250 and collectects the CMAS alerts on the cellular network via cellular transceiver 250””).

Claims 4, 11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2014/0315511 A1) in view of Ballantyne et al. (US 2014/0269465 A1) as applied to claim 13 above, and further in view of Thompson et al. (US 2016/0057596 A1).

Cha et al. and Ballantyne et al. disclose the claimed limitations as described in paragraph 5 above. Cha et al. and Ballantyne et al. do not expressly disclose the following features: regarding claim 4, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the accessory wireless device being out of radio coverage of the wireless cellular network: regarding claim 11, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the first wireless device being out of radio coverage of the wireless cellular network; regarding claim 29, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the first wireless device being out of radio coverage of the wireless cellular network.
Jacobs et al. disclose a method of a wireless emergency alert message with the following features: regarding claim 4, wherein, when the indication of the emergency alert is received, the cellular modem is not in communication with the wireless cellular network due to the accessory wireless device being out of radio coverage of the wireless cellular network (Fig. 1, llustrates an example of a system for broadcasting a distress beacon, see teachings in [0016-0018, 0022-0023 & 0030] summarized as “a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cha et al. with Ballantyne et al. by using the features as taught by Jacobs et al. in order to provide a more effective and efficient system that is capable receiving emergency alert of having no radio communication with cellular network while out of range. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 23-26 and 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-8, 10-11 and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/21/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473